Citation Nr: 0817730	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ear disability.   


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972, including service in Vietnam.  He was awarded 
the Combat Infantryman's Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
claim came before the Board in February 2007.  At that time, 
the Board denied service connection for bilateral hearing 
loss.  The veteran appealed to the Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion of the 
parties, the Court remanded the case back to the Board in 
April 2008 with instructions to consider other ear 
disabilities in addition to hearing loss.  

When the claim previously came before the Board, it remanded 
the issue of entitlement to service connection for PTSD for 
further development.  That issue appears to remain in remand 
status at the RO.  In May 2008, the veteran's representative 
submitted additional evidence in connection with that issue.  
The Board directs the RO's attention to the new evidence and 
refers this matter to the RO for appropriate action.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court remanded the issue of entitlement 
to service connection for an ear disability for the Board to 
consider other ear disorders in addition to hearing loss.  .

The service medical records reveal that a July 1969 explosion 
ruptured the veteran's tympanic membranes.  He now has 
complaints of otalgia and ear pain.  Moreover, he was 
assessed with chronic otalgia in February 2003, and was 
diagnosed with tinnitus in June 2005.  

Although the veteran had been afforded a VA examination in 
connection with his original claim, in view of the Court 
remand the Board believes additional examination is necessary 
to fully develop the possibility of ear disorders other than 
hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
ear examination for the purpose of 
determining the etiology of all current 
chronic ear disorders (such as hearing 
loss, tinnitus and otalgia).  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  All special tests 
deemed medically advisable, to include 
audiometric testing, should be 
accomplished.  All current chronic ear 
disorders (such as hearing loss, tinnitus 
and otalgia) found on examination should 
be clearly diagnosed.  

As to each current chronic ear disorder 
found on examination (such as hearing 
loss, tinnitus and otalgia), the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 
percent or more likelihood) that such 
disability is causally linked to service, 
to included the July 1969 explosion.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for any ear disability (to 
include hearing loss, tinnitus and 
otalgia).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



